Exhibit 10

Textron Inc.

1999 LONG-TERM INCENTIVE PLAN FOR TEXTRON EMPLOYEES
(2003 Restatement)

The 1999 Long-Term Incentive Plan for Textron Employees (the "Plan") was adopted
by the Board of Directors on February 24, 1999 for the purpose of attracting,
retaining, and motivating selected employees. The Plan was approved by Textron
Inc. shareholders on April 28, 1999. Amendments to the Plan were approved by the
shareholders on April 25, 2001, April 24, 2002 and April 23, 2003. This
Restatement only restates and integrates and does not further amend the
provisions of the Plan.

The text of the Plan, as heretofore amended, is hereby restated and integrated,
without further amendment, to read in its entirety as follows:

Article I - General

1.1 Purpose.

This Plan authorizes the grant of stock options ("Options"), performance share
units ("Performance Share Units") and restricted stock ("Restricted Stock") to
officers and other selected employees of Textron Inc. ("Textron") and its
related companies to induce them to continue as Textron employees and to reward
them for improvement in Textron's long-term performance.



1.2 Administration

. (a) The Board of Directors of Textron (the "Board") shall appoint from among
its members a committee (the "Committee") consisting of no fewer than three
directors, none of whom shall be eligible, and none of whom shall have been
eligible at any time within one year prior to or after exercising discretion in
administering the Plan, for any award under the Plan or under any other employee
benefit plan of Textron or any related company, and all of whom shall certify
that they are "outside directors" as defined by the Code. Unless otherwise
specified by the Board, the Committee, for purpose hereof, shall mean the
Organization and Compensation Committee of the Board.



(b)     The Committee shall have the power subject to and within the limits of
the Plan:

               (1) to determine from time to time which eligible persons shall
be granted Options under the Plan, which Options shall be "Incentive Options"
and which shall be "Non-Qualified Options," as each is hereafter defined, the
term of each Option within which all or portions of the Option may be exercised
and the number of shares covered by each Option;

               (2) to determine from time to time which eligible persons shall
be granted Performance Share Units under the Plan, to fix the number of
Performance Share Units covered by each grant and conditions of each grant;

               (3) to determine from time to time which eligible persons shall
be granted shares of Restricted Stock under the Plan, to fix the number of
shares of Restricted Stock covered by each grant and the conditions of the
grant;

               (4) to construe and interpret the Plan and to establish, amend
and revoke rules and regulations for its administration. The Committee, in
exercise of this power, shall generally determine all questions of policy and
expediency that may arise and may correct any defect, omission or inconsistency
in the Plan or in any agreement evidencing an award hereunder in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective;

               (5) to prescribe the terms and provisions of any award under an
Option, Performance Share Unit or share of Restricted Stock granted pursuant to
this Plan;

               (6) generally, to exercise such powers and to perform such acts
in connection with the Plan as are deemed necessary or expedient to promote the
best interests of Textron.

(c) The Board at any time may designate one or more officers or committees of
Textron to act in place of the Committee in making any determination or taking
any action under the Plan. The Benefits Committee of Textron shall have the
authority to adopt one or more sub-plans of the Plan applicable to employees
located in countries other than the United States for the purpose of complying
with applicable laws and regulations of such countries. Notwithstanding the
above, all decisions concerning the Plan relate to persons who are Directors or
Corporate Officers of Textron shall be made by the Committee.

(d) The Board at any time may revest administration of the Plan, including all
powers and duties of the Committee, in the Board, provided that in any matter
relating to administration of the Plan, a majority of the Board and a majority
of the directors acting on such matter shall not be eligible, and shall not have
been eligible at any time within one year prior thereto, for a grant under the
Plan or under any other employee benefit plan of Textron or any related company.
In such all references herein to the Committee shall be deemed to refer to the
Board.

(e) All actions of the Board, the Committee or any designate under Section 1.2
in connection with the Plan shall be final, conclusive and binding. No member of
the Board, the Committee or any designated committee, nor any designated
officer, shall be liable for any action taken or decision made in good faith
relating to the Plan or any grant or award hereunder.

1.3 Eligibility

. The Committee may grant options, Performance Share Units or shares of
Restricted Stock under the Plan to any full-time employee of Textron or any
related company (determined at the date of grant) who is a corporate, division,
segment or subsidiary officer, administrative or professional employee, or other
selected employee capable of making a substantial contribution to the success of
Textron. Options, Performance Share Units and shares of Restricted Stock may be
granted to full-time employees who are also members of the Board. Stock option
awards may be granted to non-employee directors. In making grants and
determining their form and amount, the Committee shall consider functions and
responsibilities of the employee, the employee's potential contributions to
profitability and sound growth of Textron and such other factors, as the
Committee deems relevant.



1.4 Grants.

Grants under the Plan may be comprised of any of the following:



(a)  Options as described in Article II;

(b)  Performance Share Units as described in Article III; and

(c)  Restricted Stock as described in Article IV.

1.5 Effective Date of Plan.

The Plan shall be submitted to Textron shareholders for approval at the annual
meeting on April 28, 1999, or at any adjournment of such meeting, and shall
become effective immediately following its approval by the affirmative vote of
the holders of a majority of the shares present and entitled to vote at such
meeting.



1.6 Aggregate Limitation on Grants.

(a) Shares of Common Stock, which may be issued pursuant to grants under the
Plan may be either authorized and unissued shares of Common Stock or authorized
and issued shares of Common Stock purchased or acquired by Textron for this or
any other purpose. Subject to Section 6.9(a) (relating to adjustments upon
changes in stock), the maximum number of shares of Common Stock which may be
subject to Options under the Plan shall be 14,000,000, the maximum number of
Performance Share Units which may be granted under the Plan shall be 2,000,000
and the maximum number of shares of Restricted Stock which may be granted under
the Plan shall be 2,000,000.



(b) In the event that (1) any Option granted under the Plan expires unexercised
or its terminated or cancelled for any reason without having been exercised in
full, (2) all or any part of any Performance Share Units granted under the Plan
are terminated or unearnable for any reason, or (3) any grant of Restricted
Stock under the Plan are terminated or does not vest for any reason, the number
of shares of Common Stock therefore subject to such Option, or grant of
Restricted Stock, or the number of such Performance Share Units, or the
unexercised, terminated or cancelled or unearnable portion thereof, shall be
added to the remaining number of shares of common Stock, Performance Share
Units, or Restricted Stock, respectively, available for grant under the Plan.

1.7 Additional Definitions.

For purposes of this Plan, the following terms shall have the meaning specified
in this Section 1.7:



> > (a)     "Award Period" shall mean the period during which Performance
> > Targets or Performance Measures are to be accomplished.
> > 
> > (b)     "Cause" shall mean a degree of less than acceptable performance as
> > is determined by the Committee.
> > 
> > (c)     "Code" shall mean the Internal Revenue Code of 1986, as amended from
> > time to time.
> > 
> > (d)     "Common Stock" shall mean shares of Textron common stock.
> > 
> > (e)     "Current Value" of a share of Common Stock on any date shall mean
> > the average of the composite closing prices for Textron common stock, as
> > reported in The Wall Street Journal, for ten trading days next following
> > that date.
> > 
> > (f)     "Corporate Officer" shall mean corporate officers of Textron who are
> > not assistant corporate officers.
> > 
> > (g)     "Director" shall mean a member of the Board of Directors of Textron.
> > 
> > (h)     "Early Retirement" shall mean the attainment of any of the following
> > requirements: age 55 with 10 years of Vesting Service, age 60, or 20 years
> > of Vesting Service. For the purposes of this Plan, "Vesting Service" shall
> > have the meaning ascribed to it in Addendum A of the Textron Master
> > Retirement Plan (January 1, 1998 Restatement).
> > 
> > (i)     "Fair Market Value" shall mean (except as may be required by Section
> > 422 or any other applicable law) the simple average of the high and low
> > prices of the Common Stock on the New York Stock Exchange Composite
> > Transactions Listing on a particular date.
> > 
> > (j)     "Incentive Options" shall mean Options, which are incentive stock
> > options under section 422 of the Code.
> > 
> > (k)     "Non-Qualified Options" shall mean Options which are not Incentive
> > Options.
> > 
> > (l)     "Options" shall mean options to purchase shares of Common Stock,
> > which are granted pursuant to this Plan.
> > 
> > (m)     "Performance-Based Exception" shall mean the performance-based
> > exception from the tax deductibility limitations of Code section 162(m).
> > 
> > (n)     "Performance Measures" shall mean the performance standards
> > described in Section 3.4 of this Plan.
> > 
> > (o)     "Performance Share Units" shall mean fictional shares of Common
> > Stock accumulated and accounted for under this Plan for the sole purpose of
> > determining the cash amount of any distribution on account of awards earned
> > pursuant to Article III of this Plan.
> > 
> > (p)     "Performance Targets" shall mean the performance standards described
> > in Article V of this Plan.
> > 
> > (q)     "Period of Restriction" shall mean the period during which the
> > transfer of shares of Restricted Stock (RS) is limited in some way (based
> > upon the passage of time, the achievement of performance goals, or upon the
> > occurrence of other events as determined by the Board, at its discretion),
> > and during which the shares of Restricted Stock are subject to a substantial
> > risk forfeiture, as provided in Article IV herein. Restricted Stock Awards
> > (RSA) without any other performance-based qualification criteria other than
> > the passage of time must have a minimum period of restriction of three (3)
> > years.
> > 
> > (r)     "Plan" shall mean the 1999 Long-Term Incentive Plan for Textron
> > Employees.
> > 
> > (s)     "Restricted Stock" shall mean an award of Common Stock granted under
> > Article IV of the Plan.
> > 
> > (t)     "Total Disability" shall mean a permanent mental or physical
> > disability as determined by the Committee.

Article II - Options

2.1 Grant of Options.

The Committee may from time to time, subject to the provisions of the Plan and
such other terms and conditions as it may prescribe, grant to eligible employees
one or more Options to purchase shares of Common Stock under the Plan. A maximum
of 150,000 Options can be granted to any eligible employee during any calendar
year, in each case subject to adjustments provided in Section 7.9 of this Plan.
Options granted hereunder may be Incentive Options under Section 422 of the Code
(Section 422). Options granted hereunder which are not Incentive Options are
referred to as "Non-Qualified Options."



2.2 Option Agreements.

The grant of an Option shall be evidenced by a written Option Agreement,
executed by Textron and the optionee, stating the number of shares of Common
Stock subject to the Option, designating whether and to what extent the Option
is an Incentive Option and containing such investment representations and other
terms and conditions as the Committee may from time to time determine, or as may
be required by Section 422 or any other applicable law.



2.3 Option Price.

The purchase price for the Common Stock covered by any Option granted under the
Plan shall in no case be less than 100% of the Fair Market Value of such Common
Stock at the time the Option is granted. The purchase price of the shares as to
which an Option shall be exercised shall be paid in full at the time of exercise
at the election of the optionee (1) in cash, (2) by tendering to Textron Shares
of Common Stock then owned by the optionee having a Fair Market Value equal to
such purchase price, or (3) partly cash and partly in shares of Common Stock
valued at Fair Market Value. The Committee may also allow cashless exercise as
permitted under the Federal Reserve Board's Regulation T, subject to applicable
securities law restrictions, or by any other means which the Committee
determines to be consistent with the Plan's purpose and applicable law.



2.4 Term of Option

. The term of each Option granted under the Plan shall be for such period, as
the Committee shall determine but no more than 10 years from the date of grant
thereof, for both Incentive Options and Non-Qualified Options. Each Option shall
be subject to earlier termination as provided in Section 2.6 or 2.7, if
applicable.



2.5 Exercise of Option

. Each Option granted under the Plan shall be exercisable on such date or dates
during the term thereof and for such number of shares of Common Stock as may be
provided in the Option Agreement evidencing its grant provided that an Option
shall not be exercisable for less than 50 shares (or the remaining number of
shares subject to the Option if that number is less than 50). No option shall be
exercisable for at least six months after the date of its issuance, except as
otherwise provided in this Plan. To exercise an Option as to all or part of the
shares covered thereby, an optionee shall furnish to the Secretary of Textron at
Textron's principal office written notice of such exercise together with the
purchase price for the shares. The notice shall specify the number of shares
then being purchased. In the discretion of the Committee, the Option Agreement
may provide that shares may be issued in the name of the optionee and another
person jointly with rights of survivorship. During the life of an optionee, an
Option shall be exercisable only by the optionee or by the optionee's guardian
or legal representative.



2.6 Termination of Employment.

(a) If an optionee's employment with Textron or a related company shall
terminate for Cause, as determined by the Committee, all Options held by the
optionee shall expire immediately.



(b) If the employment with Textron and its related companies of an optionee who
is not described in Section 2.6(a) shall end after the optionee has become
eligible for Early Retirement, the optionee shall have the right to exercise
each Option granted to the optionee within 36 months after the end of the
optionee's employment (or within such shorter period as may be specified in the
related Option Agreement) to the extent the Option is exercisable at the time of
exercise.

(c)     If an optionee's employment with Textron and its related companies shall
end as a result of the optionee's Total Disability, the optionee shall have the
right to exercise each Option granted to the optionee as to all unexercised
shares until the expiration of its term.

(d)     If an optionee shall die while employed by Textron or a related company
or while any option granted to the optionee is still exercisable under section
2.6(b), (c) or (e), any such Option may be exercised as to all unexercised
shares within a period of one year from the date of the optionee's death by the
executor or administrator of the optionee's estate or by the person or persons
whom the optionee shall have transferred such right by will or by the laws of
descent or distribution.

(e)     If an optionee's employment with Textron and its related companies shall
end for any reason not specified in Sections 2.6(a), (b) or (d), the optionee
shall have the right to exercise each Option granted to the optionee within
three months after his or her termination of employment (or within such later
time, up to 36 months after his or her termination of employment, as the
Committee may determine) but, unless otherwise determined by the Committee, only
to the extent the Option is exercisable at the time of such termination of
employment.

(f)     Notwithstanding anything in the contrary in this Section 2.6, in no
event shall an Option be exercisable after the expiration of its term.

2.7 Incentive Options.

(a) Incentive Options shall be subject to the additional terms and conditions of
this Section 2.7.



(b) No Incentive Option shall be issued hereunder to any individual who, at the
time the Incentive Option is granted, owns stock processing more than ten
percent of the total combined voting power of all classes of stock of Textron or
any related company.

(c) To the extent that the aggregate fair Market Value (determined as of the
time the Incentive Option is granted) of the Common Stock with respect to which
any Incentive Stock Options granted are exercisable for the first time by an
optionee during any calendar year (under all employee benefit plans of Textron
and its related companies) exceeds $100,000 (or such larger maximum as may be
permitted under the Code for Incentive Stock Options granted to an individual
employee at the time the Incentive Option is granted), such options shall be
treated as Non-Qualified Options.

(d) Any optionee who disposes of shares of Common Stock acquired by or pursuant
to exercise of an Incentive Option by sale, exchange, gift or other disposition
described in Section 424 (c) of the Code, either (1) within two years after the
date of the grant of the Incentive Option under which the shares were acquired,
or (2) within one year of the acquisition of such shares, shall notify the
Secretary of Textron at Textron's principal office of such disposition, the
amount realized, the exercise price and the date of exercise of such shares.
Textron shall have the right to withhold from other sums which it may owe to the
optionee, or to accept remittance by the optionee of the sums in lieu of, an
amount sufficient to satisfy any federal, state and local withholding tax
requirements to such a disposition.

(e) The Option Agreement with respect to Incentive Options shall contain such
other provisions as may be required by Section 422 or any other applicable law.

Article III - Performance Share Units

3.1 Award of Performance Share Units.

(a) The Committee may, from time to time, subject to the provisions of the Plan
and such other terms and conditions as the Committee may prescribe, grant to
eligible employees one or more Performance Share Units. Such grants shall be
evidenced in writing. A maximum of 120,000 Performance Share Units may be
granted to any eligible employee for any Award Period, in each case subject to
adjustment as provided in Section 7.9 of this Plan.



(b) The existence of the Performance Share Units is for record keeping purposes
only and does not require and segregation of assets.

3.2 Conditions of Grant.

When a grant of Performance Share Units is made, the Committee shall determine:
(1) the number of Performance Share Units included in this grant; (2) the
Performance Targets or Performance Measures as described further in Section 3.4;
and (3) the Award Period during which the Performance Targets or Performance
Measurements are to be accomplished.



3.3 Payment for Performance Share Units.

Payment in respect of earned Performance Share Units shall be due not more than
90 days after the Award Period for such Performance Share Units has ended. Such
payment shall be in the amount determined under Section 3.6, or in a greater
amount pursuant to the last two sentences of Section 3.4, and shall be made in
one or more equal annual installments subject to such terms and conditions as
the Committee shall specify. Payments for Performance Share Units shall be made
in cash.



3.4 Performance Measures and Performance Targets.

Upon making a grant of Performance Share Units, the Committee shall establish
the applicable Performance Measures or Performance Targets to be attained for
the Award Period as a Condition of the related Performance Shares being earned
in whole or part. Performance Targets shall be established only in terms of the
standards set forth in Article V of this Plan. Attainment of a primary
Performance Target in an Award Period shall result in the earning of all of the
Performance Share Units related to that Performance Target. For Corporate
Officers only, Awards may not exceed 100% of the value of Performance Share
Units related to the applicable Performance Targets. Failure to attain a minimum
Performance Target in an Award Period shall result in the failure to earn any of
the Performance Share Units related to that Performance Target. Attainment
between a primary and minimum Performance target in an Award Period shall result
in the earning of a portion of the Performance Share Units related to those
Performance Targets, determined by a pre-established mathematical formula which
shall be determined by the Committee. The Committee may determine an award less
than that determined by the formula, but may not, however, determine an award
more than that derived by the formula. Performance Measures may be expressed in
terms of any standard, financial or otherwise, as the Committee may determine.
Performance Share Units related to one or more Performance Measures shall be
earned only as determined by the Committee and may not exceed 100% of the value
of such Performance Share Units.



In addition to the above targets, stretch targets related to return on invested
capital will be established. Such targets will provide the participants with the
opportunity to earn up to an additional 30% of the value of the performance
share units. Performance share units related to one or more performance measures
shall be earned only as determined by the committee and may not exceed more than
130% of the value of such units.

3.5 Termination of Employment.

(a) If a grantee's employment with Textron or related company shall terminate
for Cause, as determined by the Committee, all of the grantee's outstanding
performance Share Units will be cancelled immediately.



(b) If the employment with Textron and its related companies of the grantee who
is not described in Section 3.5(a) shall end during an Award Period but more
than one year after its beginning:

     (1) due to death or Total Disability, or after the guarantee has become
eligible for Early retirement, the grantee or the grantee's successor in
interest shall be entitled to payment on account of the Performance Share Units
earned during that Award Period, if any, on a pro rata basis, or

     (2) otherwise than as described in Section 3.5(b)(1), the grantee or the
grantee's successor in interest shall be entitled to payment on account of the
Performance Share Units earned during that Award Period on a pro rata basis only
as determined by the Committee.

(c) If a grantee's employment with Textron and its related companies shall end
during an Award Period but one year or less after its beginning, all of the
grantee's Performance Share Units relating to that Award Period shall be
cancelled.

3.6 Amount of Payment for Share Units.

Any payment with respect to earned Performance Share Units shall be made in cash
and shall be in an amount equal to the product of (1) the Current Value of
Textron Common Stock on the date on which they are deemed earned, times (2) the
number of whole and fractional Performance Share Units which have been earned.
For purposes of this Plan, earned Performance Share Units shall be deemed earned
as of the last day of the applicable Award Period unless the Committee
determines otherwise.



Article IV - Restricted Stock

4.1 Grant of Restricted Stock.

Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Shares of Restricted Stock to eligible employees in
such amounts, as the Board shall determine. A maximum of 200,000 shares of
Restricted Stock may be granted to any eligible employee in any one calendar
year, in each case subject to adjustment as provided in Section 6.9 of this
Plan.



4.2 Restricted Stock Agreement.

Each Restricted Stock grant shall be evidenced by a Restricted Stock Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
Restricted Stock granted, and such other provisions as the Committee shall
determine.



4.3 Transferability.

Except as provided in this Article IV, the Shares of Restricted Stock granted
herein may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until the end of the applicable Period of Restriction
established by the Committee in its sole discretion and set forth in the
Restricted Stock Award Agreement. All rights with respect to the Restricted
Stock granted to an eligible employee under the Plan shall be available during
his or her lifetime only to such eligible employee.



4.4 Other Restrictions.

The Committee shall impose such other conditions and/or restrictions on any
Shares of Restricted Stock granted pursuant to the Plan as it may deem advisable
including, without limitation, continued employment with Textron, a requirement
that eligible employees pay a stipulated purchase price for each Share of
Restricted Stock, restrictions based upon the achievement of specific
performance goals (company-wide, divisional, and/or individual), time-based
restrictions on vesting following the attainment of performance goals, and/or
restrictions under applicable federal or state securities laws. With respect to
awards of Restricted Stock based on Performance targets, the Committee will
establish Performance targets in accordance with the standards set forth in
Article V of this Plan.



     Textron may retain the certificates representing Shares of Restricted Stock
in its possession until such time as all conditions and/or restrictions
applicable to such Shares have been satisfied.

     Except as otherwise provided in this Article IV or pursuant to Section 7.2
of the Plan, or as restricted by applicable law, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the eligible employee after the last day of the applicable
Period of Restriction.

4.5 Voting Rights.

Eligible employees holding Shares of Restricted Stock granted hereunder may be
granted the right to exercise full voting rights with respect to those Shares
during the Period of Restriction.



4.6 Dividends and Other Distributions.

During the Period of Restriction, eligible employees holding Shares of
Restricted Stock granted hereunder may be credited with regular cash dividends
paid with respect to the underlying Shares while they are so held. The Committee
may apply any restrictions to the dividends that the Committee deems
appropriate. Without limiting the generality of the preceding sentence, if the
grant or vesting of Restricted Shares granted to an eligible employee is
designated to comply with requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate to the payment of
dividends declared with respect to such Restricted Shares, such that the
dividends and/or the Restricted Shares maintain eligibility for the
Performance-Based Exception.



4.7 Termination of Employment/Directorship.

Each Restricted Stock Award Agreement shall set forth the extent to which the
eligible employee shall have the right to receive unvested Restricted Stock
following termination of the eligible employee's employment or directorship with
Textron. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
eligible employee, need not be uniform among all Shares of Restricted Stock
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination; provided, however that, except in the cases of terminations
connected with a Change in Control and terminations by reason or death or Total
Disability, and certain terminations without Cause, the vesting of shares of
Restricted Stock which qualify for the Performance-Based Exception and which are
held by eligible employees shall occur at the time they otherwise would have,
but for the termination.



4.8 Exchange of Restricted Stock Units.

In 2003, the Board granted restricted stock units which are payable only in cash
to Textron's executive and certain other officers. Authorization has been given
for the exchange of those previously granted restricted stock units for shares
of Restricted Stock.



Article V - Performance-Based Exception

     Unless and until the Committee proposes for shareholders to vote and
shareholders approve a change in the general Performance Targets set forth in
this Article V, the attainment of which may determine the degree of payout
and/or vesting with respect to awards to eligible employees which are designed
to qualify for the Performance-Based Exception (such as Performance Share Units
under Article III of this Plan, and, if the Committee so determines, Restricted
Stock under Article IV of this Plan), the Performance Targets to be used for
purposes of such grants shall be chosen from among:

> (a)     Textron's earnings per share;
> 
> (b)     Net operating profit;
> 
> (c)     After-tax profit;
> 
> (d)     Return on equity;
> 
> (e)     Return on invested capital;
> 
> (f)     Economic profit;
> 
> (g)     Margins;
> 
> (h)     Cash flow; and
> 
> (i)     Shareholder value.

     The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established Performance Targets; provided,
however, that awards which are designed to qualify for the Performance-Based
Exception, and which are held by eligible employees, may not be adjusted upward
(the Committee shall retain the discretion to adjust such awards downward).

     In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Targets without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant awards, which shall not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).

Article VI - Beneficiaries

6.1

A Participant may designate one or more Beneficiaries to receive Plan benefits
payable on the Participant's account after his or her death. A Beneficiary may
designate one or more Beneficiaries to receive any unpaid Plan benefits to the
extent this designation does not contravene any designation filed by the
deceased Participant through whom the Beneficiary himself or herself claims
under this Plan. Beneficiaries shall be designated only upon forms made
available by or satisfactory to the Benefits Committee or its designee, and
filed by the Participant or Beneficiary with that committee or designee.



6.2

At any time prior to his or her death, a Participant or Beneficiary may change
his own designation of Beneficiary by filing a substitute designation of
Beneficiary with the Benefits Committee or its designee.



6.3

In the absence of an effective designation of Beneficiary, or if all persons so
designated shall have predeceased the Participant or shall have died before the
complete distribution of Plan benefits, the balance of Plan benefits shall be
paid to the Participant's surviving spouse or, if none, to the Participant's
issue per stirpes or, if no issue, to the executor or administrator of the
Participant's or Beneficiary's estate, or as otherwise determined by the
Benefits Committee in its sole discretion.



6.4

If a Participant's Compensation or a Plan benefit is community property, any
designation of Beneficiary shall be valid or effective only as permitted under
applicable law.



6.5

If a Plan benefit is payable to a minor or person declared incompetent or to a
person incapable of handling the disposition of his property, the Benefits
Committee may direct Textron to pay such Plan benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Benefits Committee may require proof of incompetency, minority,
incapacity or guardianship as it deems appropriate prior to distribution of the
Plan benefit. Such distribution shall completely discharge the Benefits
Committee and any Textron Company from all liability with respect to such
benefit.



Article VII - Miscellaneous

7.1 General Restriction.

Each grant or award under the Plan shall be subject to the requirement that, if
at any time the Committee shall determine that any listing or registration of
the shares of Common Stock or any consent or approval of any governmental body,
or any other agreement or consent, is necessary or desirable as a condition of a
grant, an award or issuance of Common Stock or cash in satisfaction thereof,
such grant or award may not be consummated unless each such requirement is
satisfied in a manner acceptable to the Committee.



7.2 Restrictions on Share Transferability

. The Committee may impose such restrictions on any shares of Common Stock
acquired pursuant to this Plan as it may seem advisable, including, without
limitation, restrictions under federal securities laws, under the requirements
of any stock exchange or market upon which such shares are then listed or
traded, and under any blue sky or state securities laws applicable to such
shares.



7.3 Non-Assignability.

No award under the Plan shall be assignable or transferable by the recipient
thereof, except by will or by laws of descent and distribution.



7.4 Withholding Taxes.

Whenever Textron proposes to or is required to issue or transfer shares of
Common Stock under the Plan, Textron shall have the right to withhold or to
require the participant to remit to Textron an amount sufficient to satisfy any
federal, state and local withholding tax requirements. A participant may elect
to use company shares to satisfy tax withholding obligations on the exercise of
non-qualified options and the vesting of restricted stock to meet the minimum
statutory tax withholding requirements. Whenever under the Plan payments by
Textron are to be made in cash, such payments shall be net of an amount
sufficient to satisfy any federal, state and local withholding tax requirements.



7.5 No Right to Employment.

Nothing in the Plan or in any agreement entered into pursuant to it shall confer
upon any participant the right to continue in the employment of Textron or a
related company or affect any right which Textron or a related company may have
to terminate the employment of such participant.



7.6 Non-Uniform Determination.

The determinations under the Plan of the Committee or of any designate
(including without limitation its determinations of the persons to receive
grants or awards, the form, amount, timing and payment of such grants or awards,
the terms and provisions of such grants or awards, and the establishment of
Performance Measures or Performance Targets) need not be uniform and may be made
by it selectively among persons who receive, or are eligible to receive, awards
under the Plan, whether or not such persons are similarly situated.



7.7 No Rights as Shareholders.

Recipients of grants or awards under the Plan shall have no rights as
shareholders of Textron unless and until certificates for shares of Common Stock
are issued to them, except for such voting rights and dividend rights as may be
provided for in a Restricted Stock award agreement.



7.8 Related Company.

As used in the Plan, "related company" means any corporation in which Textron at
the time in question owns, directly or indirectly, stock processing 50 percent
or more of the total combined voting power of all classes of stock and any
corporation which at the time in question owns, directly or indirectly, a
similar interest in Textron.



7.9 Adjustments for Certain Changes.

(a) The aggregate number of shares of Common Stock, of Performance Share Units
and of Restricted Stock available for grant under the Plan, the number of shares
of Common Stock covered by each outstanding Option, Performance Share Unit or
award of Restricted Stock and the price per share thereof, and the maximum
number of Options, Performance Share Units, or shares of Restricted Stock that
can be awarded to any eligible employee shall all be proportionately adjusted
for an increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, stock dividend or any other increase or decrease
in such shares effective without receipt of consideration by Textron.



(b) The Committee may, in its discretion and for purposes of determining whether
Performance Measures or Performance Targets have been met, equitably restate
Textron's earnings per share, net operating profit, return on equity or any
other standard utilized in establishing the Performance Measures or Performance
Targets in order to take into account the effect, if any, of (1) acquisitions or
dispositions of businesses by Textron, (2) extraordinary and non-recurring
events, (3) a change in capitalization described in Section 7.9 (a), or (4) any
change in accounting practices, tax laws or other laws or regulations that, in
the opinion of the Committee, significantly affects the financial performance of
Textron.

7.10 Change in Control.

(a) Not withstanding any other provision of this Plan, in the event of a change
in control as defined in Section 7.10(b):



     (1) the Award Period for each outstanding Performance Share Unit shall end,
and each such unit shall be deemed to have been earned, as of the end of the
Award Period and shall be payable immediately and in full; and

     (2) each unexpired Option shall be exercisable, beginning immediately, as
to all remaining shares subject to the Option and

     (3) each share of Restricted Stock subject to an outstanding grant shall
become immediately vested and all restrictions on transferability (except those
as shall be imposed by applicable law) shall be removed.

(b) For purposes of this Plan, a "Change in Control" shall occur if (i) any
"person" or "group" (within the meaning of Sections 13 (d) and 14 (d)(2) of the
Securities Exchange Act of 1934, as amended (the "Act")) other than Textron, any
"person" who on April 27, 1994 was a director or officer of Textron, any trustee
or other fiduciary holding Common Stock under an employee benefit plan of
Textron, or related company, or any corporation which is owned, directly or
indirectly, by the stockholders of Textron in substantially the same proportions
as their ownership of Common Stock, is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Act) of more than thirty percent (30%) of the
then outstanding voting stock of Textron, or (ii) during any period of two
consecutive years, individuals who are at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority thereof, or (iii) the shareholders of Textron
approve a merger or consolidation which would result in the voting securities of
Textron outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of Textron or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the shareholders of
Textron approve a plan of complete liquidation of Textron or an agreement for
the sale or disposition by Textron of all or substantially all of Textron's
assets.

7.11 Amendment or Termination of the Plan.

The Board, without further approval of the shareholders, may at any time
terminate the Plan or any part thereof and may from time to time amend the Plan
as it may deem advisable including with respect to Incentive Options any changes
deemed necessary or desirable to comply with Section 422 and any regulations
thereunder; provided, however, that without shareholder approval, the Board may
not (a) increase the aggregate number of shares of Common Stock which may be
issued under the Plan (other than increases permitted under section 4.9(a)) or
(b) extend the period during which an Incentive Option may be exercised beyond
ten years. Termination or amendment of the Plan shall not, without the consent
of the individual, affect any right of such individual (including without
limitation any right under Section 4.10) under an award previously granted.



7.12 Compliance with Code section 162(m).

At all times when Code section 162(m) is applicable, all awards under this Plan
shall comply with the requirements of Code section 162(m); provided, however,
that in the event the Committee determines that such compliance is not desired
with respect to any award or grant under the Plan, then compliance with Code
section 162(m) shall not be required. In addition, in the event that changes are
made to section 162(m) to permit greater flexibility with respect to awards or
grants available under the Plan, the Committee may, subject to this Article VI,
make adjustments it deems appropriate.



IN WITNESS WHEREOF, Textron has caused this instrument to be duly executed by
its authorized officer this 31st day of  July, 2003

TEXTRON INC

By:

s/George E. Metzger

   

George E. Metzger

   

Vice President Human Resources

   

And Benefits

 